     Case 1:14-cv-07126-JMF-OTW Document 765 Filed 02/26/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


  ALASKA ELECTRICAL PENSION
  FUND, et al.,                                           No. 14-cv-7126 (JMF)

                                  Plaintiffs,

            v.

  BANK OF AMERICA, N.A., et al.,

                                  Defendants.


                    [PROPOSED] ORDER APPROVING DISTRIBUTION
                          OF THE NET SETTLEMENT FUNDS

       WHEREAS Plaintiffs, by and through their Counsel, Quinn Emanuel Urquhart & Sullivan,

LLP, Robbins Geller Rudman & Dowd LLP, and Scott+Scott Attorneys at Law LLP (collectively,

“Class Counsel”), have moved this Court for entry of this [Proposed] Order Approving

Distribution of the Net Settlement Funds in the above-captioned class action (the “Action”), and

the Court having considered all materials and arguments submitted in support of the Motion,

including the Declaration of Ricky Borges (the “Borges Declaration”) and Memorandum in

Support of Plaintiffs’ Motion for Entry of an Order Approving the Distribution of the Net

Settlement Funds submitted therewith;

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.        This Order hereby incorporates by reference the definitions in the Stipulations and

Agreements of Settlement filed in this Action (ECF Nos. 226-1 through 226-7, 331-1, 490-1 and

490-2, and 667-1) (the “Stipulations”), and all capitalized terms, unless otherwise defined herein,

shall have the same meanings as set forth in the Stipulations or the Borges Declaration.
     Case 1:14-cv-07126-JMF-OTW Document 765 Filed 02/26/20 Page 2 of 6



       2.      The Court has jurisdiction over the subject matter of the Action and over all parties

to the Action, including all Claimants.

       3.      Plaintiffs’ Motion to distribute the Net Settlement Funds to Authorized Claimants

is GRANTED. Accordingly,

               a.     The administrative recommendations of the Court-approved Claims

       Administrator, Epiq Systems, Inc. (“Epiq”), to accept the timely eligible Claims set forth

       in Exhibit A to the Borges Declaration and the Late, But Otherwise Eligible Claims set

       forth in Exhibit B to the Borges Declaration are approved;

               b.     Epiq’s administrative recommendations to reject the wholly ineligible or

       otherwise deficient claims set forth in Exhibit C to the Borges Declaration and to partially

       reject and/or reclassify the Pool or Pool sub-group for Claims listed in Exhibits A and B to

       the Borges Declaration are approved;

               c.     Epiq will calculate award amounts for all Authorized Claimants as if the

       Net Settlement Funds after deducting all payments of fees and expenses incurred in

       connection with administering the Net Settlement Funds and previously approved by the

       Court, any estimated future payments for such fees and expenses, as well as any further

       payments for escrow fees, taxes, and costs of preparing appropriate tax returns were to be

       distributed now by calculating each Authorized Claimant’s pro rata share of the Settlement

       Funds in accordance with the Court-approved Distribution Plans (an Authorized

       Claimant’s “Distribution Amount”);

               d.     Epiq will then conduct an “Initial Distribution” of the Net Settlement Funds

       as follows:




                                                 2
Case 1:14-cv-07126-JMF-OTW Document 765 Filed 02/26/20 Page 3 of 6



               i.        Authorized Claimants whose Distribution Amounts are less than or

        equal to $100 will be paid $100 (“Alternative Minimum Payment”) in full. These

        Authorized Claimants will receive no additional funds in any subsequent

        distributions.

              ii.        After deducting the payments to Authorized Claimants receiving the

        Alternative Minimum Payment, 92% of the remaining balances of each the Net

        Settlement Funds will be distributed to Authorized Claimants whose Distribution

        Amounts are $100 or more.

             iii.        The remaining 8% of payments will be held in reserve (the

        “Reserve”) to address any contingencies that may arise after the Initial Distribution

        with respect to claims and/or to pay for any future fees or expenses incurred in

        connection with administering the Net Settlement Funds that are authorized by the

        Court, as well as any further escrow fees, taxes, and the costs of preparing

        appropriate tax returns. To the extent the Reserve is not depleted, the remainder

        will be distributed in a subsequent distribution(s).

        e.       In order to encourage Authorized Claimants to promptly deposit their

 distribution checks, and to avoid or reduce future expenses relating to unpaid distribution

 checks, all distribution checks will bear the notations, “Please deposit this check promptly

 as it becomes void and subject to re-distribution if not negotiated within 90 days of the

 date of issue” and “Void and Subject to Re-Distribution if Not Deposited by [DATE 90

 DAYS AFTER CHECK ISSUE DATE].” Epiq is authorized to take appropriate action to

 locate and/or contact any Authorized Claimant who or which has not negotiated his, her,

 or its payment within said time, as detailed in paragraph 40 of the Borges Declaration.




                                          3
Case 1:14-cv-07126-JMF-OTW Document 765 Filed 02/26/20 Page 4 of 6



        f.      Authorized Claimants who or which do not negotiate their Distribution

 payments (or subsequent distribution payments should such distributions occur) within the

 time allotted will irrevocably forfeit all recovery from the Net Settlement Funds. The funds

 allocated to all such un-negotiated payments will be available for redistribution to other

 Authorized Claimants, if Class Counsel, in consultation with Epiq, determines that it is

 cost-effective to conduct a subsequent distribution;

        g.      After Epiq has made reasonable and diligent efforts to have Authorized

 Claimants negotiate their payments, Epiq shall, if Class Counsel, in consultation with Epiq,

 determines that it is cost-effective to do so, conduct a second distribution (the “Second

 Distribution”), pursuant to which any amount remaining in the Net Settlement Funds after

 the Initial Distribution (including the Reserve and any funds from void stale-dated or

 returned checks or failed wire transfers), after deducting Epiq’s fees and expenses incurred

 in connection with administering the Settlements for which it has not yet been paid

 (including estimated costs of such Second Distribution, subject to Court approval), escrow

 fees, taxes, and the costs of preparing appropriate tax returns. The Second Distribution, if

 it occurs, would be distributed to all Authorized Claimants from the Initial Distribution

 who: (a) did not receive the Alternative Minimum Payment; (b) negotiated their first

 distribution payments and, (c) who are entitled to at least $100 from such redistribution

 based on their pro rata share of the remaining funds. The Authorized Claimants receiving

 the Alternative Minimum Payment will be paid in full in the Initial Distribution. Borges

 Decl., ¶35(b); Distribution Order, ¶3(d)(i);




                                          4
     Case 1:14-cv-07126-JMF-OTW Document 765 Filed 02/26/20 Page 5 of 6



                h.     Additional distributions, after deduction of costs and expenses, as described

       above and subject to the same conditions, may occur thereafter until Class Counsel, in

       consultation with Epiq, determines that further redistribution is not cost-effective; and

                i.     At such time as Class Counsel, in consultation with Epiq, determines that

       further distribution of the funds remaining in each of the Net Settlement Funds is not cost-

       effective, the remainder, after the payment of any fees or expenses incurred in connection

       with administering the Net Settlement Funds that are authorized by the Court, escrow fees,

       taxes, and the costs of preparing appropriate tax returns, shall be contributed to not-for-

       profit 501(c)(3) organization(s) to be recommended by Class Counsel and approved by the

       Court.

       4.       Unless otherwise ordered by the Court, no Claim Forms received after January 31,

2019, may be accepted for payment, and no further adjustments to Claim Forms received on or

before January 31, 2019, may be made for any reason. All persons involved in the review,

verification, calculation, tabulation, or any other aspect of the processing of the Claim Forms

submitted herein, or otherwise involved in the administration or taxation of the Settlement Funds

or the Net Settlement Funds, are hereby released and discharged from any and all claims arising

out of such involvement, and all Class Members, whether or not they receive payment from the

Net Settlement Funds, are hereby barred from making any further claims against the Net

Settlement Funds, Plaintiffs, Class Counsel, the Claims Administrator, the Escrow Agent, or any

other agent retained by Plaintiffs or Class Counsel in connection with the administration or

taxation of the Settlement Funds or the Net Settlement Funds, or any other person released pursuant

to the Stipulations, beyond the amounts allocated to Authorized Claimants.




                                                 5
     Case 1:14-cv-07126-JMF-OTW Document 765 Filed 02/26/20 Page 6 of 6



       5.      All fees and expenses incurred in connection with the administration of the

Settlement Funds and Epiq’s estimated fees and expenses expected to be incurred in connection

with the Initial Distribution of the Net Settlement Funds are approved.

       6.      Unless otherwise ordered by the Court, one year after all funds have been

distributed, Epiq shall destroy the paper and electronic copies of Claim Forms and all supporting

documentation of the same.

       7.      This Court retains jurisdiction to consider any further applications concerning the

administration of the Settlement, and such other further relief as this Court deems appropriate.

       IT IS SO ORDERED.



        February 26
DATED: _________________, 2019
      New York, New York


                                                     HON. JESSE M. FURMAN
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
